DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 6/30/22 is entered and made of record. 
III.	Claims 1-7 are pending and have been examined, where claims 1-7 is/are rejected. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-7 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “predict an appearance area of a target object from the blind spot; and cause a display device to display the acquired video and the predicted appearance area, wherein the shielding object and the blind spot are at different positions” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of  which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	The PCT application, PCT/JP2015/083912, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.
[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found unconvincing. 
The applicant stated the following:

    PNG
    media_image1.png
    284
    626
    media_image1.png
    Greyscale
.
The examiner disagree. Xu (US 20080181453) discloses wherein the shielding object and the blind spot are at different positions (see figure 10, at positions b and c, the center of each object A and B are not in the same positions):

    PNG
    media_image2.png
    334
    830
    media_image2.png
    Greyscale
.
[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-7 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20070248244) in view of Xu (US 20080181453).

Regarding claim 1, Sato discloses a monitoring system comprising: at least one memory storing instructions and at least one processor coupled to the at least one memory (see paragraph 35, image surveillance/retrieval system can be built in an environment where processing is carried out by a computer) and configured to execute instructions to: 
acquire a video showing (see figure 1, 10 and 20, see paragraph 36, camera is used to acquire sequence of images); 

    PNG
    media_image3.png
    409
    614
    media_image3.png
    Greyscale

cause a display device to display the acquired video (see figure 10 below, acquired video is displayed); 

    PNG
    media_image4.png
    196
    600
    media_image4.png
    Greyscale
.
Sato is silent in disclosing determine the a position of a blind spot generated by the shielding object based on a position and a size of the shielding object; predict an appearance area of a target object from the blink spot; and cause the display device to display predicted appearance area. However, Sato teaches a tree which is the occluded object which suggests a step of detecting shielding.
Xu disclose determine the a position of a blind spot generated by the shielding object based on a position and a size of the shielding object (see figure 9 below, occluded object is the white pixel area and target is the darker pixel areas, the person behind is the target object, the aim is to allow the Kalman filter to predict the identified object's features throughout the occlusion event such that, when the occluded objects split, each object can be correctly matched): 

    PNG
    media_image5.png
    209
    971
    media_image5.png
    Greyscale

predict an appearance area of a target object from the blink spot (see paragraph 66, Kalman filters are used to update the template MI(t) by predicting, respectively, its new velocity, size, aspect ratio and orientation); and predicted appearance area, wherein the shielding object and the blind spot are at different positions (see figure 10, at positions b and c, the center of each object A and B are not in the same positions):

    PNG
    media_image2.png
    334
    830
    media_image2.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include detecting a shielding object because to amplify region of interest which expose additional details of the object being shielded for improving image identification.
Regarding claim 2, Sato discloses the monitoring system according to claim 1, wherein the at least one processor is further configured to execute instructions to: detect an entering of a target object into the blind spot (see figure 4C, the object is tracked entering the blind spot):

    PNG
    media_image6.png
    262
    741
    media_image6.png
    Greyscale
.

Regarding claim 3, Sato discloses the monitoring system according to claim 1, wherein the at least one processor is further configured to execute instructions to: cause the display device to display, on the shielding object, a mark indicating both of a positon and a path of the target object (see figure 4b below): 

    PNG
    media_image7.png
    254
    751
    media_image7.png
    Greyscale
.

Regarding claim 4, Sato discloses the monitoring system according to claim 1, wherein the at least one processor is further configured to execute instructions to: detect an entering direction of the target object into the blind spot (see figure 4B above, the entering direction is on the right of the screen from coordinates , 1,6 to 1,7); and estimate at least one of a position and a path of the target object based on the entering direction (see figure 4C, the position 1,7 is where the person will enter the shielding spot or tree).

Regarding claim 5, Sato discloses the monitoring system according to claim 1, wherein the at least one processor is further configured to execute instructions to: detect an entering speed of the target object entering the blind spot (see figure 4B, at coordinate 1,5 to 1,7 the magnitude of the velocity vector is shown); and estimate at least one of a position and a path of the target object in the blind spot based on the entering speed (see figure 4C, the position 1,7 is where the person will enter the shielding spot or tree):

    PNG
    media_image8.png
    263
    716
    media_image8.png
    Greyscale
.

Regarding claims 6 and 7 see the rationale and rejections for claim 1. In addition see paragraph 35 of Sato, discussing the usage of a computer to implement the system.

This action is made final. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shorten statutory period for reply to this final action is set to expire three months from the mailing date of this action. In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shorten statutory period, then the shorten statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however will the statutory period for reply expire later than six months from the mailing date of the final action.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 9/21/22